Exhibit 10(a)



 

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

ENTERGY HOLDINGS COMPANY LLC

Dated as of July 29, 2008



 

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
ENTERGY HOLDINGS COMPANY LLC

This Amended and Restated Limited Liability Company Agreement of Entergy
Holdings Company LLC (the "Company") is dated effective as of July 29, 2008
among Entergy International LTD LLC ("EIL"), Entergy Louisiana, LLC ("ELL"), and
any other Persons who become Members of the Company in accordance with the
provisions hereof and whose names are set forth as Members on Schedule A hereto.

WHEREAS, the Company was formed as a Delaware limited liability company by the
filing of a Certificate of Formation with the Secretary of State of the State of
Delaware on August 19,1997;

WHEREAS, EIL entered into a limited liability company agreement with respect to
the Company on August 20, 1997, as amended on March 12, 1998 and June 1, 2005
(as amended, the "Prior Agreement");

WHEREAS, effective as of the date hereof, (i) the Company is issuing Class A
Preferred Membership Interests to ELL as specified on Schedule A hereto and
(ii) ELL shall become a Class A Preferred Member of the Company; and

WHEREAS, the Members desire to amend and restate the Prior Agreement to reflect
the creation of the Class A Preferred Membership Interests, the admission of ELL
as a Class A Preferred Member and certain other matters.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound,
the Members hereby agree as follows:



DEFINED TERMS

 1. 

Definitions. Unless the context otherwise requires, the terms defined in this
Article I shall, for the purposes of this Agreement, have the meanings herein
specified.



"Act" means the Delaware Limited Liability Company Act, 6 Del. C.  18-101, et
seq., as amended from time to time.

"Additional Members" is defined in Section 14.1 hereof.

"Affiliate" means with respect to a specified Person, any Person that directly
or indirectly controls, is controlled by, or is under common control with, the
specified Person. As used in this definition, the term "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

"Agreement" means this Amended and Restated Limited Liability Company Agreement
of the Company, as amended, modified, supplemented or restated from time to
time.

"Board" means the board of directors of the Company established pursuant to
Section 6.1 hereof.

"Business Day" means any day other than a Saturday, Sunday and those legal
public holidays on which banks in New York, New York or New Orleans, Louisiana
are authorized or required by law to be closed.

"Capital Contribution" means, with respect to any Member, the aggregate amount
of money and the fair market value of any property (other than money)
contributed to the Company pursuant to Section 4.1 hereof.

"Certificate of Formation" means the Certificate of Formation of the Company and
any and all amendments thereto and restatements thereof filed on behalf of the
Company with the office of the Secretary of State of the State of Delaware
pursuant to the Act.

"Class A Common Member" means a Member owning Class A Common Membership
Interests. The initial sole Class A Common Member is EIL.

"Class A Common Membership Interests" means the Common Interests created under
this Agreement identified as the Class A Common Membership Interests.

"Class A Preferred Liquidation Price" means $100.

"Class A Preferred Members" means the Members owning Class A Preferred
Membership Interests. The initial Class A Preferred Member is ELL.

"Class A Preferred Membership Interests" means the Preferred Interests created
under this Agreement identified as the Class A Preferred Membership Interests.

"Common Interest" means a common limited liability company interest in the
Company, which represents an economic interest in the Company, including the
right to receive distributions of the Company's assets in accordance with the
provisions of this Agreement and the Act. The Common Interests shall initially
consist of the Class A Common Interests, and shall include any other series or
other class of Common Interests issued by the Company in accordance with Article
X. The holders of each class of Common Interests shall have such relative rights
and duties as are set forth in this Agreement.

"Company" is defined in the preamble to this Agreement.

"Covered Person" means a Member, a Director, an Officer, any Affiliate of the
Company, a Member, a Director or an Officer, any officers, directors,
shareholders, partners, members, managers, employees, representatives or agents
of a Member, a Director or an Officer, or their respective Affiliates, or any
employee or agent of the Company or its Affiliates.

"Director" means a Person designated as a director of the Company pursuant to
Section 6.1 hereof. Each Director shall be a "manager" of the Company (within
the meaning of the Act).

"Dissolution Date" is defined in Section 16.2 hereof.

"Distribution Coverage Ratio" means, as to any given calendar quarter of the
Company, the ratio of (A) the total amount of interest, calculated on a
consolidated post-tax basis, earned by the Company and its consolidated
subsidiaries in that calendar quarter (including, for the avoidance of
doubt, both interest earned on loans made by the Company to any of its
Affiliates other than consolidated subsidiaries and interest earned by the
Company on securities issued by Affiliates other than consolidated subsidiaries
or non-Affiliates of the Company) to (B) the total amount of distributions made
by the Company in that calendar quarter to the Class A Preferred Members
pursuant to Section 9.1 hereof. For purposes of this definition, "consolidated
post-tax basis" shall mean a calculation which reduces the amount of interest
income of the Company and its consolidated subsidiaries for a fiscal quarter
determined on a consolidated basis by an amount equal to the total current
income tax expense of the Company and its consolidated subsidiaries for such
fiscal quarter determined on a consolidated basis, divided by the total taxable
income of the Company and its consolidated subsidiaries for such fiscal quarter
determined on a consolidated basis and multiplied by the amount of such interest
income.

"Distribution Payment" is defined in Section 9.1 hereof.

"Distribution Payment Date" is defined in Section 9.1 hereof.

"Distribution Period" is defined in Section 9.1 hereof.

"EIL" is defined in the preamble to this Agreement.

"ELL" is defined in the preamble to this Agreement.

"Event of Default" means (i) the failure of the Company to pay a Distribution
Payment on or before the applicable Distribution Payment Date for any
Distribution Period or (ii) a breach by the Company of any Financial Covenant
(taking into account, for the avoidance of doubt, the thirty (30) day cure
period referenced in Section 8.1).

"GAAP" means accounting principles generally accepted in the United States.

"GCL" means the General Corporation Law of the State of Delaware, 8 Del.
C.  101, et seq., as amended from time to time.

"Interest" means a limited liability company interest in the Company, which
represents an economic interest in the Company, including the right to receive
distributions of the Company's assets in accordance with the provisions of this
Agreement and the Act.

"Interest Holder" means any Person who holds an Interest, regardless of whether
such interest was initially acquired by such Person from the Company or by
assignment from another Interest Holder.

"Laws" means:

all constitutions, treaties, laws, statutes, codes, ordinances, orders, decrees,
rules, regulations and municipal by-laws, whether domestic, foreign or
international;all judgments, orders, writs, injunctions, decisions, rulings,
decrees and awards of any governmental body;all policies, practices and
guidelines of any governmental body; andany amendment, modification,
re-enactment, restatement or extension of the foregoing,

in each case binding on or affecting the party or Person referred to in the
context in which such word is used; and "Law" means any one of them.

"Material Action" means to consolidate or merge the Company with or into any
Person, to convert the Company into any other form of entity, or to sell all or
substantially all of the assets of the Company, or to institute proceedings to
have the Company be adjudicated bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against the Company or file
a petition seeking, or consent to, reorganization or relief with respect to the
Company under any applicable federal or state law relating to bankruptcy, or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Company or a substantial part of
its property, or make any assignment for the benefit of creditors of the
Company, or admit in writing the Company's inability to pay its debts generally
as they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law, dissolve or liquidate the Company.

"Members" means EIL and ELL, and includes any Person admitted as an Additional
Member or a Substitute Member pursuant to the provisions of this Agreement, in
such Person's capacity as a member of the Company.

"Net Worth" means, as of any date of determination, the excess of the total
assets of the Company over the total liabilities of the Company. For purposes of
calculating Net Worth, (i) total liabilities of the Company shall include only
(A)  debt owed by the Company or any of its consolidated subsidiaries to any of
Affiliates of the Company (other than consolidated subsidiaries) and (B) 
recourse debt of the Company or any of its consolidated subsidiaries owed to
third parties (with any non-recourse debt of the Company or its consolidated
subsidiaries owed to third parties being excluded), and (ii) total assets of the
Company shall exclude the book value of any assets securing non-recourse debt of
the Company or any of its consolidated subsidiaries owed to third parties. For
the avoidance of doubt, the Class A Preferred Membership Interests shall be
considered equity, and not debt, for purposes of calculating Net Worth.

"Officer" means a Person designated as an officer of the Company pursuant to
Article VII.

"Percentage Interest" means the ratio of a Member's Common Interests to the
aggregate Common Interests of all Members, expressed as a percentage, as shown
on Schedule A hereto. The Percentage Interest of a Member may be adjusted from
time to time by the Board, in the Board's sole discretion, in connection with
the issuance of additional Interests in the Company pursuant to Article X or the
assignment of Interests pursuant to Article XV.

"Person" includes any individual, corporation, association, partnership (general
or limited), joint venture, trust, estate, limited liability company, or other
legal entity or organization.

"Preferred Interest" means a preferred limited liability company interest in the
Company, which represents an economic interest in the Company, including the
right to receive distributions of the Company's assets in accordance with the
provisions of this Agreement and the Act. The Preferred Interests shall
initially consist of the Class A Preferred Membership Interests, and shall
include any other series or other class of Preferred Interests issued by the
Company in accordance with Article X. The holders of each class of Preferred
Interests shall have such relative rights and duties as are set forth in this
Agreement.

"Prior Agreement" is defined in the recitals to this Agreement.

"Redemption Notice" is defined in Section 5.7 hereof.

"Secretary" means the Person appointed by the Board as the secretary of the
Company, who shall perform the duties described in Section 7.6 of this
Agreement.

"Senior Interests" is defined in Section 5.6(iii)(C).

"Substitute Member" means a Person who is admitted to the Company as a Member
pursuant to Article XV hereof, and who is named as a Member on Schedule A to
this Agreement.

"Yield Protection Date" means July 29, 2018.

Headings. The headings and subheadings in this Agreement are included for
convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.



FORMATION AND TERM



Formation.



The Certificate of Formation has been filed with the Secretary of State of the
State of Delaware by an "authorized person" within the meaning of the Act. Each
Officer of the Company is hereby authorized to execute, deliver and file any
certificates (and any amendments and/or restatements thereof) (i) required or
permitted to be filed in the office of the Secretary of State of the State of
Delaware, or (ii) necessary for the Company to qualify to do business in any
jurisdiction in which the Company may wish to conduct business.Effective as of
the date of this Agreement, (i) all Interests held by EIL are automatically
converted into Class A Common Membership Interests in the Company as set forth
on Schedule A attached hereto, and (iii) ELL is admitted to the Company as a
Class A Preferred Member of the Company owning the Class A Preferred Membership
Interests as set forth on Schedule A attached hereto.

 iii. The name and mailing address of each Member, the number of each class of
      Interests owned by each Member, and the Percentage Interest of each Member
      owning Common Interests shall be listed on Schedule A attached hereto. The
      Secretary shall be required to update Schedule A from time to time as
      necessary to accurately reflect the information therein. Any amendment or
      revision to Schedule A made in accordance with this Agreement shall not be
      deemed an amendment to this Agreement. Any reference in this Agreement to
      Schedule A shall be deemed to be a reference to Schedule A as amended and
      in effect from time to time.

Term. The term of the Company commenced upon the date the Certificate of
Formation was filed in the office of the Secretary of State of the State of
Delaware and shall continue in perpetuity until the Company is dissolved in
accordance with the provisions of this Agreement. The existence of the Company
as a separate legal entity shall continue until cancellation of the Certificate
of Formation in the manner required by the Act.

Registered Agent and Office. The Company's registered agent and registered
office in the State of Delaware shall be The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle County,
Delaware 19801. At any time, the Board in its sole discretion may designate
another registered agent and/or registered office.

Principal Place of Business. The principal place of business of the Company
shall be at 2001 Timberloch Place, The Woodlands, Texas 77380. At any time, the
Board in its sole discretion may change the location of the Company's principal
place of business to another location.

Qualification in Other Jurisdictions. The Board shall cause the Company to be
qualified, formed or registered under assumed or fictitious name statutes or
similar Laws in any jurisdiction in which the Company transacts business.



PURPOSE AND POWERS OF THE COMPANY



1. 
Purpose. The Company is formed for the object and purpose of, and the nature of
the business to be conducted and promoted by the Company is, engaging in any
lawful act or activity for which limited liability companies may be formed under
the Act and engaging in any and all activities necessary, convenient, desirable
or incidental to the foregoing, including, without limitation, (i) to acquire,
hold and dispose of investments, including investments in Affiliates of the
Company and of the Members, and (ii) to lend money to, borrow money from, act as
surety, guarantor or endorser for, provide collateral for, and transact other
business with third parties, including transactions with Members and Affiliates
of the Company.



Powers of the Company.

 i. Except as otherwise provided in this Agreement, the Company shall have the
    power and authority to take any and all actions necessary, appropriate,
    proper, advisable, incidental or convenient to or for the furtherance of the
    purpose set forth in Section 3.1, including, but not limited to, the power
    to:
    
    
    
    A. conduct its business, carry on its operations and have and exercise the
       powers granted to a limited liability company by the Act in any state,
       territory, district or possession of the United States, or in any foreign
       country, that may be necessary, convenient or incidental to the
       accomplishment of the purpose of the Company;
       
       enter into, perform and carry out contracts of any kind, including,
       without limitation, contracts with the Directors, the Officers, any
       Member, any Affiliate of any Director, any Officer or any Member, or any
       agent or Affiliate of the Company necessary to, in connection with,
       convenient to, or incidental to the accomplishment of the purpose of the
       Company, including transactions with Members and Affiliates of the
       Company on terms that are not arms-length;
       
       lend money to, borrow money from, act as surety, guarantor or endorser
       for, provide collateral for, and transact other business with third
       parties including Members and Affiliates of the Company, any Member, any
       Director or any Officer, including, without limitation, lending money to
       Affiliates of the Company or the Members at the Company's effective cost
       of capital or otherwise or at less favorable rates and on less favorable
       terms than could be obtained by the Company in transactions with
       unrelated parties;
       
       purchase, take, receive, subscribe for or otherwise acquire, own, hold,
       vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of,
       and otherwise use and deal in and with, shares or other interests in or
       obligations of domestic or foreign corporations, associations, general or
       limited partnerships (including, without limitation, the power to be
       admitted as a partner thereof and to exercise the rights and perform the
       duties created thereby), trusts, limited liability companies (including,
       without limitation, the power to be admitted as a member or appointed as
       a manager thereof and to exercise the rights and perform the duties
       created thereof), or individuals or direct or indirect obligations of the
       United States or of any government, state, territory, governmental
       district or municipality or of any instrumentality of any of them;
       
       lend money for its proper purpose, invest and reinvest its funds, and
       take and hold real and personal property for the payment of funds so
       loaned or invested;
       
       sue and be sued, complain and defend, and participate in administrative
       or other proceedings, in its name;
       
       appoint employees and agents of the Company, and define their duties and
       fix their compensation;
       
       indemnify any Person in accordance with the Act and obtain any and all
       types of insurance;
       
       cease its activities and cancel its Certificate of Formation;
       
       negotiate, enter into, renegotiate, extend, renew, terminate, modify,
       amend, waive, execute, acknowledge or take any other action with respect
       to any lease, contract or security agreement in respect of any assets of
       the Company;
       
       borrow money and issue evidences of indebtedness, and secure the same by
       a mortgage, pledge or other lien on the assets of the Company;
       
       pay, collect, compromise, litigate, arbitrate or otherwise adjust or
       settle any and all other claims or demands of or against the Company or
       hold such proceeds against the payment of contingent liabilities; and
       
       make, execute, acknowledge and file any and all documents or instruments
       necessary, convenient or incidental to the accomplishment of the purpose
       of the Company.
    
    Notwithstanding any other provision of this Agreement or any provision of
    law that otherwise so empowers the Company, any Member, the Board, any
    Officer or any other Person, no Member, Director, Officer or any other
    Person shall be authorized or empowered, nor shall they permit the Company,
    (A) so long as no Event of Default has occurred and is continuing, take any
    Material Action without the prior written consent of the Members owning a
    majority of the Common Interests, voting as a single class, or (B) use any
    proceeds from the issuance of the Class A Preferred Membership Interests
    specified on Schedule A hereto other than (1) to pay for capital
    expenditures or the acquisition of capital assets, or (2) to repay debt
    incurred in connection with the payment of capital expenditures or the
    acquisition of capital assets, or (3) to lend funds to Entergy Corporation
    in order for Entergy Corporation to pay for capital expenditures or the
    acquisition of capital assets, or to repay debt incurred in connection with
    the payment of capital expenditures or the acquisition of capital assets.

.



CAPITAL CONTRIBUTIONS, INTERESTS AND ADVANCES



1. 
Capital Contributions. No Member shall be required to make any capital
contribution to the Company.

Nature of Interest. An Interest Holder's Interests shall for all purposes be
personal property. An Interest Holder has no interest in specific Company
property.

Status of Capital Contributions.

i. Except as otherwise provided in this Agreement, the amount of an Interest
   Holder's Capital Contributions may be returned to it, in whole or in part, at
   any time, but only with the consent of the Board. Notwithstanding the
   foregoing, no return of an Interest Holder's Capital Contributions shall be
   made hereunder if such distribution would violate applicable law. Under
   circumstances requiring a return of any Capital Contribution, no Interest
   Holder shall have the right to demand or receive property other than cash,
   except as may be specifically provided in this Agreement or as may be
   specifically agreed to by the Board in its sole discretion.
   
   No Interest Holder shall receive any interest, salary or drawing with respect
   to its Capital Contributions or for services rendered on behalf of the
   Company or otherwise in its capacity as an Interest Holder, except as
   otherwise specifically provided in this Agreement.
   
   Except as otherwise provided herein and by applicable law, no Member shall be
   required to lend any funds to the Company or to make any additional capital
   contributions to the Company. No Member, Director or Officer shall have any
   personal liability for the repayment of any Capital Contribution of any
   Interest Holder.

Advances. If any Interest Holder shall advance any funds to the Company in
excess of its Capital Contributions, the amount of such advance shall not
entitle it to any increase in its share of the distributions of the Company. The
amount of any such advance shall be a debt obligation of the Company to such
Interest Holder and shall be subject to such terms and conditions acceptable to
the Board, in its sole discretion, and such Interest Holder. Any such advance
shall be payable and collectible only out of Company assets, and neither the
Members, the Directors nor the Officers shall be personally obligated to repay
any part thereof. No Person who makes any non-recourse loan to the Company shall
have or acquire, as a result of making such loan, any direct or indirect
interest in the profits, capital or property of the Company, other than as a
creditor.



MEMBERS

 1. 

Powers of Members. The Members shall have the power to exercise any and all
rights or powers granted to the Members pursuant to the express terms of this
Agreement. Except as specifically provided herein, the Members shall have no
power to bind the Company.

Reimbursements. The Company shall reimburse the Members for all ordinary and
necessary out-of-pocket expenses incurred by the Members acting on behalf of the
Company in accordance with this Agreement. Such reimbursement shall not be
deemed to constitute a distributive share of profits or a distribution or return
of capital to any Member.

Partition. Each Interest Holder waives any and all rights that it may have to
maintain an action for partition of the Company's property.

Resignation. Except in connection with a transfer of all of its Interests
pursuant to Article XV, a Member may not resign from the Company prior to the
dissolution and winding up of the Company.

Meetings of Members.

i. The annual meeting of the Members for the election of Directors and the
   transaction of other business shall be held (a) at a time fixed by the Board,
   on the third Friday in May, if not a legal holiday; (b) if a legal holiday,
   then at the same time on the next Business Day which is not a legal holiday;
   or (c) at such date and time during such calendar year as shall be stated in
   the notice of the meeting or in a duly executed waiver or notice thereof. The
   annual meeting of Members shall be held at the principal business office of
   the Company or at such other place or places either within or without the
   State of Delaware as may be designated by the Board and stated in the notice
   of the meeting. Written notice of the annual meeting of the Members stating
   the place, date and hour of such meeting shall be delivered personally or
   mailed to each Member entitled to vote thereat not less than ten (10) and not
   more than sixty (60) days prior to the date of the meeting, but at any
   meeting at which all Members shall be present, or of which all Members not
   present have waived notice in writing, the giving of notice as above
   described may be dispensed with. If mailed, such notice shall be directed to
   each Member at its address as the same appears on Schedule A hereto unless a
   Member shall have filed with the Secretary of the Company a written request
   that notices intended for it be mailed to some other address, in which case
   the notice shall be mailed to the address designated in such request.
   
   At the annual meeting of the Members, the Members shall elect Directors and
   transact such other business as may properly be brought before the meeting in
   accordance with Section 5.6.
   
   Special meetings of the Members, for any purpose or purposes, shall be held
   whenever called by (A) the Board, the Chairman of the Board or the President,
   (B) so long as no Event of Default has occurred and is continuing the Members
   owning a majority of the issued and outstanding Common Interests or (C) upon
   the occurrence of an Event of Default, and during the continuation thereof,
   the Members owning a majority of the issued and outstanding Class A Preferred
   Membership Interests. Any such special meeting of Members may be held at the
   principal business office of the Company or at such other place or places,
   either within or without the State of Delaware, as may be specified in the
   notice thereof. Business transacted at any special meeting of Members shall
   be limited to the purposes stated in the notice thereof. Written notice of
   each special meeting, stating the day, hour and place, and in general terms
   the business to be transacted thereat, shall be delivered personally or
   mailed to each Member entitled to vote thereat not less than ten (10) and not
   more than sixty (60) days before the meeting. If mailed, such notice shall be
   directed to each Member at its address as the same appears on Schedule A
   hereto unless a Member shall have filed with the Secretary of the Company a
   written request that notices intended for it be mailed to some other address,
   in which case it shall be mailed to the address designated in such request.
   At any special meeting at which all Members shall be present, or of which all
   Members not present have waived notice in writing, the giving or notice as
   above described may be dispensed with.
   
   At any meeting of the Members, there must be present, either in person or
   represented by proxy, in order to constitute a quorum, Members owning a
   majority of the issued and outstanding Interests entitled to vote at such
   meeting. At any meeting of Members at which a quorum is not present, the
   holders of, or the holders of proxies for, a majority of the Interests
   entitled to vote and represented at such meeting, shall have power to adjourn
   the meeting from time to time, without notice other than announcement at the
   meeting, until a quorum shall be present or represented. At such adjourned
   meeting at which a quorum shall be present or represented, any business may
   be transacted which might have been transacted at the meeting as originally
   noticed. If the adjournment is for more than thirty (30) days, or if after
   the adjournment a new record date is fixed for the adjourned meeting, a
   notice of the adjourned meeting shall be given to each Member of record
   entitled to vote at the meeting.
   
   For so long as no Event of Default has occurred and is continuing, each
   holder of record of Common Interests shall, at every meeting of the Members,
   be entitled to one (1) vote for each Common Interest standing in its name on
   the books of the Company; provided, however, that if the question is one upon
   which by express provision of this Agreement (including, without limitation,
   Section 5.6), a different vote is required, such express provision shall
   govern and control the decision of such question. Upon the occurrence of an
   Event of Default, and during the continuation thereof, each holder of record
   of the Class A Preferred Membership Interests shall, at every meeting of the
   Members, be entitled to one (1) vote for each Class A Preferred Membership
   Interest standing in its name on the books of the Company, and no holder of
   Common Interests shall be entitled to vote on any matter with respect to such
   Common Interests held. A Member may exercise any vote to which it is entitled
   either in person or by proxy appointed by an instrument in writing,
   subscribed to by such Member or by its duly authorized attorney, and filed
   with the Secretary of the Company before being voted on, but no proxy shall
   be voted on after three (3) years from its date, unless such proxy provides
   for a longer period.
   
   The vote on all elections of Directors and other questions before any meeting
   of the Members need not be by ballot, except upon demand by the Members
   owning the majority of the Interests entitled to vote thereon present in
   person or by proxy.
   
   Members may participate in a meeting of the Members by means of conference
   telephone or similar communications equipment, provided all persons
   participating in the meeting can hear each other, and such participation in a
   meeting shall constitute presence in person at the meeting. If all the
   participants are participating by conference telephone or similar
   communications equipment, the meeting shall be deemed to be held at the
   principal business office of the Company.
   
   Any action required to be taken at any annual or special meeting of the
   Members or any action which may be taken at any annual or special meeting of
   such Members, may be taken without a meeting, without prior notice and
   without a vote, if a consent or consents in writing, setting forth the action
   so taken, shall be signed by the Members having not less than the minimum
   number of votes that would be necessary to authorize or take such action at a
   meeting at which all Members entitled to vote thereon were present and voted.
   Prompt notice of the taking of the action without a meeting by less than
   unanimous consent shall be given to those Members entitled to vote on the
   matter who have not consented in writing.
   
   The Chairman of the Board or the President, or in their absence, any Vice
   President, shall call to order meetings of the Members and shall act as
   chairman of such meetings. The Board or the Members may appoint any Member or
   any Director or Officer to act as chairman of any meeting in the absence of
   the Chairman of the Board, the President and all of the Vice Presidents. The
   Secretary of the Company shall act as the secretary of all meetings of the
   Members, but in the absence of the Secretary, the presiding officer of the
   meeting may appoint any other person to act as secretary of any meeting.

Voting Rights of Members.

i. For so long as no Event of Default has occurred and is continuing, and except
   as otherwise provided in this Agreement or the Act, (A) the Members owning
   the Common Interests shall exclusively possess all voting power for the
   election of Directors and for all other purposes and are entitled to vote on
   each matter to be voted on at a meeting of Members and (B) the Members owning
   the Preferred Interests shall possess no voting power with respect to such
   Preferred Interests held. 9;
   
   Upon the occurrence of an Event of Default, and during the continuation
   thereof, and except as otherwise provided in this Agreement or the Act,
   (A) the Members owning the Class A Preferred Membership Interests shall
   exclusively possess all voting power for the election of Directors and for
   all other purposes and shall be entitled to vote on each matter to be voted
   on at a meeting of Members and (B) the Members owning the Common Interests
   shall possess no voting power with respect to such Common Interests held.
   
   Notwithstanding the foregoing, so long as any Class A Preferred Membership
   Interests are outstanding, the Company shall not, without the prior written
   consent of Class A Preferred Members owning a majority of the Class A
   Preferred Membership Interests then outstanding:
   
   A. amend, alter, change or repeal any of the express terms of the Class A
      Preferred Membership Interests in a manner prejudicial to the holders
      thereof;
      
      convert any Class A Preferred Membership Interests into another class or
      series of Interests; or
      
      (i) authorize, create, or increase the number of authorized or outstanding
      Interests that rank senior or equal to the Class A Preferred Membership
      Interests as to the payment of dividends or of distributions upon the
      liquidation, dissolution or winding up of the Company (such class or
      series being referred to herein as "Senior Interests"); or (ii) authorize,
      create or issue any obligation or security convertible into or otherwise
      exercisable for, or any rights or options entitling the holder thereof to
      purchase, Senior Interests;
      
      create, incur or assume any indebtedness, or increase any existing
      indebtedness, of the Company, other than in the ordinary course of
      business;
      
      consolidate or merge with or into any Person, convert from a limited
      liability company into any other form of entity, or to sell all or
      substantially all of its assets;
      
      institute proceedings to be adjudicated bankrupt or insolvent, or consent
      to the institution of bankruptcy or insolvency proceedings against the
      Company or file a petition seeking, or consent to, reorganization or
      relief with respect to the Company under any applicable federal or state
      law relating to bankruptcy, or consent to the appointment of a receiver,
      liquidator, assignee, trustee, sequestrator (or other similar official) of
      the Company or a substantial part of its property, or make any assignment
      for the benefit of creditors of the Company, or admit in writing the
      Company's inability to pay its debts generally as they become due; or
      
      dissolve or liquidate other than as provided in Section 16.2.

Redemption.

i. At any time and from time to time after the Yield Protection Date, the
   Company may, at its election, expressed by resolution of the Board, redeem,
   in whole or in part, the Class A Preferred Membership Interests at a price
   per Class A Preferred Membership Interest equal to the Class A Preferred
   Liquidation Price plus any accumulated and unpaid Distribution Payments
   thereon (including all Distribution Payments which have accrued since the
   most recent Distribution Payment Date).
   
   Except as set forth in Section 5.7(i), neither the Company nor any Member
   shall have any right to redeem or request the redemption of any Interest.
   
   Any redemption pursuant to Section 5.7(i) shall be accomplished by the
   Company delivering a notice (a "Redemption Notice") no less than thirty
   (30) nor more than sixty (60) days prior to such redemption to each holder of
   record of the Class A Preferred Membership Interests at such holder's address
   as it appears on the books of the Company. In consideration for the payment
   specified in Section 5.7(i), each such holder shall transfer to the Company,
   in accordance with the procedures set forth in the Redemption Notice, its
   Class A Preferred Membership Interests free and clear of all liens and
   encumbrances, and shall furnish to the Company all documentation reasonably
   required by the Company, which shall be set forth in the Redemption Notice,
   to effect and evidence the redemption of such Class A Preferred Membership
   Interests. If less than all the outstanding Class A Preferred Membership
   Interests are to be redeemed, the selection of Class A Preferred Membership
   Interests for redemption shall be made pro-rata among the outstanding Class A
   Preferred Membership Interests and the Redemption Notice given to each holder
   shall state the number of Class A Preferred Membership Interests of such
   holder to be redeemed.



MANAGEMENT

 1. 

Board of Directors. Except as otherwise specifically provided in this Agreement,
the business and affairs of the Company shall be exclusively managed by or under
the direction of a board of directors of the Company (the "Board") consisting of
one or more natural persons designated as directors of the Company as provided
below ("Directors"). The number of Directors which shall constitute the whole
Board shall be not less than one (1) nor more than ten (10). Subject to the
foregoing, the number of Directors may be fixed from time to time by (i) the
Board, (ii) so long as no Event of Default has occurred and is continuing, the
Members owning a majority of the issued and outstanding Common Interests or
(iii) upon the occurrence of an Event of Default, and during the continuation
thereof, the Members owning a majority of the issued and outstanding Class A
Preferred Membership Interests. The number of Directors as of the date of this
Agreement is hereby set at three (3) and the current Directors are listed on
Schedule B attached hereto. Schedule B shall be amended from time to time by the
Board to reflect the current Directors, and any such amendment to the
information contained therein made in accordance with the provisions of this
Agreement shall not constitute an amendment of this Agreement to which
Section 17.9 applies. Except as provided in this Article VI, the Directors shall
be elected at the annual meeting of the Members by the Members owning a majority
of the Common Interests outstanding; provided, however, that upon the occurrence
of an Event of Default, and during the continuation thereof, the Directors shall
be elected by the Members owning a majority of the issued and outstanding
Class A Preferred Membership Interests. Each Director elected shall hold office
until a successor is elected and qualified or until such Director's earlier
death, resignation or removal. Directors need not be Members. Vacancies and
newly created directorships resulting from any increase in the authorized number
of Directors may be filled by resolution duly adopted by the Members owning a
majority of the issued and outstanding Common Interests, at a special meeting
held for such purpose, or by action taken in lieu of such meeting, at or the
next annual meeting of Members following any vacancy; provided, however, that
upon the occurrence of an Event of Default, and during the continuation thereof,
such vacancies and newly created directorships may be filled by (and only by)
the Members owning a majority of the issued and outstanding Class A Preferred
Membership Interests. Any Director so chosen to fill a vacancy or a newly
created directorship shall hold office until the next annual meeting of Members
and until his or her successor is duly elected and qualified or until such
Director's earlier death, resignation or removal.

Meetings of the Board. The first meeting of each newly elected Board shall be
held immediately after the annual meeting of Members and at the same place at
which regular meetings of the Board are held, or at such other time and place as
may be provided by resolution of the Board, and no notice of such meeting to the
newly elected Directors shall be necessary in order to legally constitute the
meeting, provided a quorum shall be present. In the event such first meeting of
the newly elected Board is not held at that time and place, such meeting may be
held at such time and place as shall be specified in a notice given as
hereinafter provided for special meetings of the Board, or as shall be specified
in a written waiver signed by all of the Directors. Regular meetings of the
Board may be held without notice at such time and at such place, either within
or without the State of Delaware, as shall from time to time be determined by
the Board. Special meetings of the Board may be called by the Chairman of the
Board or by the President by giving notice as set forth in Section 6.8, and such
meetings shall be held at the principal business office of the Company or at
such other place or places, either within or without the State of Delaware, as
shall be specified in the notice thereof.

Quorum and Acts of the Board. At all meetings of the Board, a majority of the
Directors shall constitute a quorum for the transaction of business and, except
as otherwise provided in this Agreement (including, without limitation,
Section 6.5 hereof), the act of a majority of the Directors present at any
meeting at which there is a quorum shall be the act of the Board. If a quorum
shall not be present at any meeting of the Board, a majority of the Directors
present thereat may adjourn the meeting from time to time, without notice other
than announcement at the meeting, until a quorum shall be present. Any action
required or permitted to be taken at any meeting of the Board or of any
committee thereof may be taken without a meeting, without prior notice and
without a vote if Directors (or members of such committee) having not less than
the minimum number of votes that would be necessary to authorize or take such
action at a meeting at which all Directors (or members of such committee) were
present and voted, as the case may be, consent thereto in writing, and such
writing or writings are filed with the minutes of proceedings of the Board or
committee.

Electronic Communications. Members of the Board, or any committee designated by
the Board, may participate in a meeting of the Board, or any committee thereof,
by means of conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other, and such
participation in a meeting shall constitute presence in person at the meeting.
If all the participants are participating by conference telephone or similar
communications equipment, the meeting shall be deemed to be held at the
principal business office of the Company.

Committees of Directors. From time to time the Board, by the affirmative vote of
a majority of the whole Board, may designate other committees, each committee to
consist of one or more of the Directors, for any purpose or purposes, and any
such committee shall have such powers as shall be conferred by the resolution
designating such committee. In the absence or disqualification of a member of
any committee, the member or members thereof present at any meeting and not
disqualified from voting, whether or not he or they constitute a quorum, may
unanimously appoint another Director to act at the meeting in place of any such
absent or disqualified member. Each such committee shall keep regular minutes of
its meetings and report the same to the Board when required.

Removal of Directors. Unless otherwise restricted by Law, any Director or the
entire Board may be removed, with or without cause, by the Members owning a
majority of the issued and outstanding Common Interests, and any vacancy caused
by any such removal shall be filled by the Members owning a majority of the
issued and outstanding Common Interests; provided, however, that upon the
occurrence of an Event of Default, and during the continuation thereof, any
Director or the entire Board may be removed, with or without cause, by (and only
by) the Members owning a majority of the issued and outstanding Class A
Preferred Membership Interests, and any vacancy caused by any such removal shall
be filled by (and only by) the Members owning a majority of the issued and
outstanding Class A Preferred Membership Interests.

Directors as Agents. The Directors, to the extent of their powers set forth in
this Agreement, are agents of the Company for the purpose of the Company's
business, and the actions of the Directors taken in accordance with such powers
shall bind the Company.

Notice of Meetings. Notice of any meeting of the Board or any committee thereof
requiring notice shall be given to each Director or member of such committee by
personal delivery or by mail or by telegram, in any case at least forty-eight
(48) hours before the time fixed for the meeting. At any meeting at which all
Directors, or members of a committee, shall be present, or at which all
Directors, or members of a committee, not present have waived notice in writing,
the giving of notice may be dispensed with. Attendance of a Director at a
meeting shall constitute waiver of notice of such meeting, except when such
Director attends such meeting for the express purpose of objecting at the
beginning of such meeting, to the transaction of any business because such
meeting is not lawfully called or convened.

Resignation. Any Director may resign at any time by giving written notice to the
Board, the Chairman of the Board, the President or the Secretary. Any such
resignation shall take effect at the time specified therein, or, if the time be
not specified, upon receipt thereof, and unless otherwise specified therein,
acceptance of such resignation shall not be necessary to make it effective.



OFFICERS

Officers. The Board may select natural persons who are agents or employees of
the Company to be designated as officers of the Company ("Officers"), with such
titles as the Board shall determine in its sole discretion. The Board may elect
a Chairman of the Board and/or a Chief Executive Officer, and shall elect a
President, a Secretary, a Treasurer, and in its discretion, one or more Vice
Presidents and/or a Tax Officer. Any number of offices may be held by the same
person. The Board may appoint, or may authorize the Chief Executive Officer to
appoint (and to remove), such assistant secretaries, assistant treasurers and
other subordinate officers as it may deem desirable. The Officers shall hold
office until their successors are chosen and qualify. The Officers as of the
date of this Agreement are listed on Schedule C attached hereto. Schedule C
shall be amended from time to time by the Board to reflect the current Officers,
and any such amendment to the information contained therein made in accordance
with the provisions of this Agreement shall not constitute an amendment of this
Agreement to which Section 17.9 applies.

The Chief Executive Officer. The Chief Executive Officer, or, if no Chief
Executive Officer is elected, the President, subject to the direction of the
Board, shall have direct charge of and general supervision over the day-to-day
business and affairs of the Company.

The Chairman of the Board. The Chairman of the Board shall be a member of the
Board. He shall preside at all meetings of the Board and shall have such other
duties as from time to time may be assigned to him by the Board or by the Chief
Executive Officer.

The President. The President shall perform all duties incident to the office of
a president of a corporation organized under the GCL and such other duties as
from time to time may be assigned to him by the Board or by the Chief Executive
Officer.

The Vice Presidents. Each Vice President shall have such powers and shall
perform such duties incident to the offices of a vice president of a corporation
organized under the GCL, and such other duties from time to time as may be
conferred upon or assigned to him by the Board or as may be delegated to him by
the Chief Executive Officer or the President. In the absence of the Chief
Executive Officer and the President, or in the event of the Chief Executive
Officer's and the President's inability to act, the Vice President, if any (or
in the event there be more than one Vice President, the Vice Presidents in the
order designated by the Board, or in the absence of any designation, then in the
order of their election) shall perform the duties of the President, and when so
acting, shall have all the powers of and be subject to all the restrictions upon
the President.

The Secretary. The Secretary shall attend all meetings of the Board and all
meetings of the Members and record all the proceedings of the meetings of the
Members and of the Board in a book to be kept for that purpose and shall perform
like duties for the standing committees of the Board when required. The
Secretary shall cause notices of all meetings of the Members and the Board to be
given in accordance with this Agreement, shall be custodian of the records and
the seal, if any, of the Company, and shall cause the Company seal, if any, to
be affixed to all documents the execution of which under seal is duly
authorized, and when the Company seal is so affixed, may attest to the same. The
Secretary shall perform such other duties as are incident to the office of
secretary of a corporation organized under the GCL or as may be prescribed by
the Board or the President, under whose supervision the Secretary shall be.

The Treasurer. The Treasurer shall have charge and custody of, and be
responsible for, all funds, securities, receipts and disbursements of the
Company, and shall deposit or cause to be deposited all moneys and other
valuable effects in the name and to the credit of the Company in such banks,
trust companies or other depositories as shall, from time to time, be designated
by the Board, or by the Treasurer if so authorized by the Board. The Treasurer:
(i) may endorse for collection on behalf of the Company checks, notes and other
obligations, (ii) may sign receipts and vouchers for payments made to the
Company, (iii) may, singly or jointly with another person as may be authorized
by the Board, sign checks on the Company's accounts and pay out and disburse the
funds of the Company under the direction of the Board, taking proper vouchers
for such disbursements, (iv) shall render or cause to be rendered to the Chief
Executive Officer, the President and the Board, whenever requested, an account
of all of the Treasurer's transactions and of the financial condition of the
Company. The Treasurer shall perform such other duties as are incident to the
office of treasurer of a corporation organized under the GCL, or as may be
assigned from time to time by the Chief Executive Officer, the President or the
Board.

Tax Officer. One or more Tax Officers shall have the authority to communicate
with the Internal Revenue Service and with state and local tax authorities, may
sign tax returns, shall pay or cause to be paid taxes and shall have the
authority to settle tax liabilities in the name or on behalf of the Company.

Transfer of Duties. The Board in its sole discretion may transfer the powers and
duties, in whole or in part, of any Officer to any other Officer or person(s),
notwithstanding anything to the contrary contained in this Agreement.

Vacancies; Absences. If the office of Chairman of the Board, Chief Executive
Officer, President, Vice President, Secretary or Treasurer, or of any other
Officer or agent of the Company, becomes vacant for any reason, the Board may,
but is not required, to choose a successor to hold office for the remainder of
the unexpired term. The Board, whenever necessary, may in the absence of any
Officer, designate any other Officer or properly qualified employee to perform
the duties of the absent Officer for the time being, and such designated Officer
or employee shall have, when so acting, all the powers herein given to such
absent Officer.

Removal. At any meeting of the Board called for the purpose, any Officer or
agent of the Company may be removed from office, with or without cause, by the
affirmative vote of a majority of the entire Board. The Board may authorize the
Chief Executive Officer to remove any Officer or agent of the Company, with or
without cause.

Resignation. Any Officer or agent of the Company may resign at any time by
giving written notice to the Board, the Chairman of the Board, the Chief
Executive Officer, the President or the Secretary. Any such resignation shall
take effect at the time specified therein, or, if the time is not specified
therein, upon receipt thereof, and unless otherwise specified therein,
acceptance of such resignation shall not be necessary to make it effective.

Compensation of Officers. The Officers shall receive such salary or compensation
as may be determined by the Board, in its sole discretion. No Officer shall be
prevented from receiving such salary or compensation by reason of the fact that
he is also a Director of the Company.

Delegation of Powers. Each Officer may delegate to any other Officer and to any
official, employee or agent of the Company, such portions of his powers as he
shall deem appropriate, subject to such limitations and expirations as he shall
specify, and may revoke such delegation at any time.

Officers as Agents. The Officers, to the extent of their powers set forth in
this Agreement or otherwise vested in them by action of the Board or the other
Officers, are agents of the Company for the purpose of the Company's business,
and the actions of the Officers taken in accordance with such powers shall bind
the Company.

Execution of Documents. Unless the Board shall otherwise specifically direct,
and except as otherwise specifically provided in this Agreement, all contracts,
checks, drafts, bills of exchange and promissory notes and other negotiable
instruments of the Company shall be executed in the name of the Company by the
Chairman of the Board, the Chief Executive Officer, the President, a Vice
President, the Secretary or the Treasurer, or any other Officer that may be
designated by the Board.



COVENANTS

Financial Covenants. For so long as any Class A Preferred Membership Interests
remain outstanding, the Company shall comply with the following financial
covenants, measured as of the last day of each calendar quarter beginning with
the quarter ending December 31, 2008 and, with respect to the financial covenant
set forth in Section 8.1(a) only, as of the date hereof (collectively, the
"Financial Covenants"):

the Company's Net Worth shall be equal to or greater than $1,000,000,000; and

the Company's Distribution Coverage Ratio shall be at least 1:1.

The Company shall not be deemed to have breached, violated or otherwise not
complied with a Financial Covenant if such breach or non-compliance is cured or
otherwise remedied within sixty (60) days of the determination date.



DISTRIBUTIONS

Distributions to Holders of Preferred Interests.

The holders of Class A Preferred Membership Interests shall be entitled to
receive, if, when, and as declared by the Directors, out of funds legally
available for the payment of distributions and in preference to the Common
Interests, cumulative cash distributions with respect to each Class A Preferred
Membership Interest owned in an amount equal to 10% of the Class A Preferred
Liquidation Price per annum. Such distributions shall be payable quarterly on
March 15, June 15, September 15, and December 15 of each year, or if any such
date is not a Business Day on the next succeeding Business Day (each such
distribution a "Distribution Payment", each such date a "Distribution Payment
Date" and each such quarter a "Distribution Period"), beginning on September 15,
2008, to holders of record of the Class A Preferred Membership Interests as of a
date to be fixed by the Board not exceeding sixty (60) days and not less than
ten (10) days preceding the applicable Distribution Payment Date. Such
distributions shall be made by the Company by mailing a check or sending a wire
transfer, in the amount of such distribution, to such holder's last registered
address listed in the transfer records of the Company, in the case of a check,
or to an account specified by such holder at least ten (10) days prior to the
applicable Distribution Payment Date, in the case of a wire transfer.

The distributions with respect to Class A Preferred Membership Interests
provided for in Section 9.1(i) shall be cumulative, whether or not earned or
declared, so that if at any time full cumulative distributions at the rate
specified in Section 9.1(i) on all Class A Preferred Membership Interests then
outstanding to the end of the Distribution Period next preceding such time shall
not have been paid, the amount of the deficiency shall be paid before any
dividend or other distribution shall be paid or declared and set apart for
payment on any Interest or any sum shall be set aside for or applied by the
Company to the purchase, redemption or other acquisition of any Interest. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any Distribution Payment on the Class A Preferred Membership Interests which may
be in arrears.

If the distributions on any Preferred Interests of any class and series ranking
equally in the payment of distributions with the Class A Preferred Membership
Interests are not paid in full, the Preferred Interests of such classes and
series, including the Class A Preferred Membership Interests, shall share
ratably in the payment of such distributions including accumulations, if any, in
proportion to the sums which would be payable on such Preferred Interests if all
distributions were declared and paid in full.

Distributions to Holders of Common Interests. Subject to Section 9.1,
distributions to the holders of Common Interests shall be made to such Interest
Holders (including non pro-rata distributions, or distributions to a specific
Interest Holder or Interest Holders without corresponding distributions to other
Interest Holders), at such times, and in such amounts as shall be determined by
the Board in its sole discretion; provided, however, that so long as any Class A
Preferred Membership Interests are outstanding, the Company shall not declare or
pay any distributions on the Common Interests, except as follows:

Distributions may be paid upon the Common Interests only after all the
distributions provided for in Section 9.1, with respect to the then-current
Distribution Period and all preceding Distribution Periods, have been paid in
full, or have been declared in full and funds set apart for the payment of such
distributions.

After the payment of the distributions provided for in Section 9.1, as to which,
for the avoidance of doubt, the Class A Preferred Membership Interests are
expressly entitled in preference to the Common Interests and to any other
Preferred Interests, the Common Interests alone (subject to the rights of any
other class or series of Preferred Interests) shall receive all further
distributions, if any.

Limitations on Distribution. Notwithstanding any provision to the contrary
contained in this Agreement, the Company, and the Board on behalf of the
Company, shall not make a distribution to any Interest Holder on account of its
interest in the Company if such distribution would violate Section 18-607 or
Section 18-804 of the Act or other applicable Law.



COMMON INTERESTS, PREFERRED INTERESTS, AND ADDITIONAL INTERESTS

Classes of Interests. Initially, the Interests shall consist of Common Interests
and Preferred Interests. The Common Interests shall initially consist of the
Class A Common Membership Interests and the Preferred Interests shall initially
consist of the Class A Preferred Membership Interests.

Additional Limited Liability Company Interests.

Subject to the consent rights of the Class A Preferred Members set forth in
Section 5.6(iii) hereof, the Company is authorized, in the Board's sole
discretion, in order to raise additional capital, acquire assets, redeem or
retire Company debt, or for any other Company purpose, to cause the Company to
issue:

an unlimited number of additional Common Interests, Preferred Interests, or any
other type of limited liability company interest in the Company, which may be of
a new class or classes or series, from time to time to Members or to other
Persons and to admit them to the Company as Additional Members, all without the
approval of the Members or any other Persons who may acquire an interest in any
of the limited liability company interests in the Company or

an unlimited number of any other type of security of the Company, including,
without limitation, unsecured and secured debt obligations of the Company, debt
obligations of the Company convertible into any class or series of Common
Interests or other limited liability company interests that may be issued by the
Company, options, rights or warrants to purchase any such class or series of
Common Interests or other limited liability company interests in the Company, or
any combination of any of the foregoing, from time to time to Members or other
Persons on terms and conditions to be established in the sole discretion of the
Board, all without the approval of the Members or any other Persons who may
acquire an interest in any of the limited liability company interests in the
Company;

provided

,
however
, that the Company shall not issue any such limited liability company interest
in the Company or any such other type of security of the Company if, immediately
thereafter, the Company would reasonably be expected to be in breach, default or
violation of, or non-compliance with, any of the Financial Covenants (without
taking into account, for the avoidance of doubt, the thirty (30) day cure period
referenced in
Section 8.1
).

With respect to any limited liability company interests in the Company or other
securities issued or issuable by the Company pursuant to Section 10.2(i),
subject to the limitations referred to in Section 10.2(i) and except as
prohibited by the Act:

there shall be no limit on the number of such limited liability company
interests in the Company or other securities that may be so issued, and the
Board shall have sole discretion in determining the consideration and terms and
conditions with respect to any such limited liability company interests in the
Company or other securities;

the Board shall do all things necessary to comply with the Act and is authorized
and directed to do all things it deems to be necessary or advisable in
connection with any such issuance, including without limitation compliance with
any statute, rule, regulation or guideline of any federal, state or other
governmental agency;

the Company may assume liabilities and hypothecate its property in connection
with any such issuance;

such limited liability company interests shall be issuable from time to time in
one or more classes or series, at such price, and with such designations,
preferences and relative, participating, optional or other special rights,
powers and duties, including rights, powers, and duties senior to existing
Interests or classes or series thereof, all as shall be fixed by the Board in
the exercise of its sole discretion, including, without limitation: (i) the
right of such additional limited liability company interests in the Company or
class or series thereof to share in Company distributions; (ii) the rights of
such additional limited liability company interests in the Company or class or
series thereof upon dissolution and liquidation of the Company; (iii) whether
such additional limited liability company interests in the Company or class or
series thereof are redeemable by the Company and, if so, the price at which, and
the terms and conditions on which, such additional limited liability company
interests in the Company or class or series thereof may be redeemed by the
Company; (iv) whether such additional limited liability company interests in the
Company or class or series thereof are issued with the privilege of conversion
and, if so, the rate at and the terms and conditions upon which such additional
limited liability company interests in the Company or class or series thereof
may be converted into any other limited liability company interest in the
Company or class or series thereof; (v) the terms and conditions of the issuance
of such additional limited liability company interests in the Company or class
or series thereof; and (vi) the rights of such additional limited liability
company interests in the Company or class or series thereof to vote on matters
relating to the Company and this Agreement; and

upon such issuance, the Board, in its sole discretion and without the approval
of any Member or other Person who may acquire an interest in any limited
liability company interests in the Company, may amend any provision of this
Agreement (each Person accepting limited liability company interests in the
Company being deemed to approve such amendment), and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith, as shall be necessary or desirable to reflect the
authorization and issuance of such additional limited liability company
interests in the Company or class or series thereof or other securities and the
relative rights and preferences of such additional limited liability company
interests in the Company or class or series thereof or other securities, and any
such action shall not be subject to Section 17.9 of this Agreement.

Certificates.

An Interest Holder's Interests in the Company (including the Common Interests
and the Preferred Interests) shall be represented by one or more certificates
issued to such Interest Holder by the Company. Each such Certificate shall be
denominated in terms of the number of Interests evidenced by such Certificate
and shall be signed by at least one Officer on behalf of the Company. On the
date hereof, the Company shall issue to each Member one or more Certificates in
the name of such Member to represent the Common Interests and/or Preferred
Interests owned by such Member as of the date hereof.

Upon the issuance of additional Interests to any Person in accordance with the
provisions of the Agreement, the Company shall issue to such Person one or more
Certificates in the name of such Person. Each such Certificate shall be
denominated in terms of the type and number of Interests evidenced by such
Certificate and shall be signed by at least one Officer on behalf of the
Company.

The Company shall issue a new Certificate in place of any Certificate previously
issued if the holder of the Interests represented by such Certificate, as
reflected on the books and records of the Company:

makes proof by affidavit, in form and substance satisfactory to the Board, in
its sole discretion, that such previously issued Certificate has been lost,
stolen or destroyed;

requests the issuance of a new Certificate before the Company has notice that
such previously issued Certificate has been acquired by a protected purchaser;

if requested by the Board in its sole discretion, delivers to the Company a
bond, in form and substance satisfactory to the Board in its sole discretion,
with such surety or sureties as the Board in its sole discretion may direct, to
indemnify the Company against any claim that may be made on account of the
alleged loss, destruction or theft of the previously issued Certificate; and

satisfies any other reasonable requirements imposed by the Board.

Upon an Interest Holder's transfer of any or all of its Interests represented by
a Certificate in accordance with the provisions of this Agreement, such Interest
Holder shall deliver such Certificate to the Company for cancellation (endorsed
thereon or endorsed on a separate document), and any Officer shall thereupon
cause to be issued a new Certificate to such Interest Holder's transferee for
the type and number of Interests being transferred and, if applicable, cause to
be issued to such Interest Holder a new Certificate for that type and number of
Interests that were represented by the canceled Certificate and that are not
being transferred; provided, however, that the Company shall have no duty to
register the transfer unless the requirements of Section 8-401 of the Uniform
Commercial Code as in effect in the State of Delaware are satisfied.

Legends.

Each Certificate issued by the Company shall include the following legend:

"THE RIGHTS, POWERS, PREFERENCES, RESTRICTIONS (INCLUDING TRANSFER RESTRICTIONS)
AND LIMITATIONS OF THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS
CERTIFICATE ARE SET FORTH IN, AND THIS CERTIFICATE AND THE LIMITED LIABILITY
COMPANY INTERESTS REPRESENTED HEREBY ARE ISSUED AND SHALL IN ALL RESPECTS BE
SUBJECT TO THE TERMS AND PROVISIONS OF, THE AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT OF ENTERGY HOLDINGS COMPANY LLC, DATED AS OF JULY
29, 2008, AS THE SAME MAY BE FURTHER AMENDED OR RESTATED FROM TIME TO TIME (THE
"AGREEMENT"). THE TRANSFER OF THIS CERTIFICATE AND THE LIMITED LIABILITY COMPANY
INTERESTS REPRESENTED HEREBY ARE RESTRICTED AS DESCRIBED IN THE AGREEMENT.



EACH LIMITED LIABILITY COMPANY INTEREST REPRESENTED HEREBY SHALL CONSTITUTE A
"SECURITY" WITHIN THE MEANING OF (I) ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE
(INCLUDING SECTION 8-102(a)(15) THEREOF) AS IN EFFECT FROM TIME TO TIME IN THE
STATE OF DELAWARE AND (II) THE UNIFORM COMMERCIAL CODE OF ANY OTHER APPLICABLE
JURISDICTION THAT NOW OR HEREAFTER SUBSTANTIALLY INCLUDES THE 1994 REVISIONS TO
ARTICLE 8 THEREOF AS ADOPTED BY THE AMERICAN LAW INSTITUTE AND THE NATIONAL
CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY THE AMERICAN
BAR ASSOCIATION ON FEBRUARY 14, 1995."



In addition, unless counsel to the Company has advised the Company that such
legend is no longer needed, each Certificate shall bear a legend in
substantially the following form:

"THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
ANY STATE SECURITIES LAWS, AND SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS THE SAME ARE REGISTERED AND QUALIFIED IN ACCORDANCE
WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR, IN THE OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH REGISTRATION AND
QUALIFICATION ARE NOT REQUIRED."



 



BOOKS AND RECORDS





Books, Records and Financial Statements.



At all times during the continuance of the Company, the Company shall maintain,
at its principal place of business, separate books of account for the Company
that shall show a true and accurate record of all costs and expenses incurred,
all charges made, all credits made and received and all income derived in
connection with the operation of the Company business in accordance with
generally accepted accounting principles consistently applied, and, to the
extent inconsistent therewith, in accordance with this Agreement. Such books of
account, together with a copy of this Agreement and of the Certificate of
Formation, shall at all times be maintained at the principal place of business
of the Company and shall be open to inspection and examination at reasonable
times by each Member and its duly authorized representative for any purpose
reasonably related to such Member's interest in the Company.

The Company, and the Board on behalf of the Company, shall prepare and maintain,
or cause to be prepared and maintained, the books of account of the Company. The
Company, and the Board on behalf of the Company, shall prepare and file, or
cause to be prepared and filed, all applicable federal and state tax returns.

Accounting Method. For financial and tax reporting purposes, the books and
records of the Company shall be kept on the accrual method of accounting applied
in a consistent manner in accordance with generally accepted accounting
principles and shall reflect all Company transactions and be appropriate and
adequate for the Company's business.

Annual Audit. At any time at the Board's sole discretion, the financial
statements of the Company may be audited by an independent certified public
accountant, selected by the Board in its sole discretion, with such audit to be
accompanied by a report of such accountant containing its opinion. The cost of
such audits will be an expense of the Company. A copy of any such audited
financial statements and accountant's report will be made available for
inspection by the Members.



TAX MATTERS





Taxation as Corporation. Unless otherwise determined by the Class A Common
Member, the Company shall be treated as a corporation for U.S. federal income
tax purposes.





LIABILITY, EXCULPATION AND INDEMNIFICATION





Liability. Except as otherwise provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Member or Director shall be obligated personally for any such debt, obligation
or liability of the Company solely by reason of being a Member or Director.



Exculpation.

No Covered Person shall be liable to the Company or any other Covered Person for
any loss, damage or claim incurred by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Company and in a
manner reasonably believed to be within the scope of authority conferred on such
Covered Person by this Agreement, except that a Covered Person shall be liable
for any such loss, damage or claim incurred by reason of such Covered Person's
bad faith.

A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person's professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, income or any other facts pertinent to
the existence and amount of assets from which distributions to Members might
properly be paid.

Indemnification. To the fullest extent permitted by applicable law, a Covered
Person shall be entitled to indemnification from the Company for any loss,
damage or claim incurred by such Covered Person by reason of any act or omission
performed or omitted by such Covered Person in good faith on behalf of the
Company and in a manner reasonably believed to be within the scope of authority
conferred on such Covered Person by this Agreement, except that no Covered
Person shall be entitled to be indemnified in respect of any loss, damage or
claim incurred by such Covered Person by reason of bad faith with respect to
such acts or omissions; provided, however, that any indemnity under this
Section 13.3 shall be provided out of and to the extent of Company assets only,
and no Covered Person shall have any personal liability with respect to such
indemnity.

Expenses. To the fullest extent permitted by applicable law, expenses (including
legal fees) incurred by a Covered Person in defending any claim, demand, action,
suit or proceeding shall, from time to time, be advanced by the Company prior to
the final disposition of such claim, demand, action, suit or proceeding upon
receipt by the Company of an undertaking by or on behalf of the Covered Person
to repay such amount if it shall be determined that the Covered Person is not
entitled to be indemnified as authorized in Section 13.3 hereof.

Insurance. The Company may purchase and maintain insurance, to the extent and in
such amounts as the Board shall, in its sole discretion, deem reasonable, on
behalf of Covered Persons and such other Persons as the Board shall determine in
its sole discretion, against any liability that may be asserted against or
expenses that may be incurred by any such Person in connection with the
activities of the Company or such indemnities, regardless of whether the Company
would have the power to indemnify such Person against such liability under the
provisions of this Agreement. The Company may enter into indemnity contracts
with Covered Persons and such other Persons as the Board shall determine in its
sole discretion and adopt written procedures pursuant to which arrangements are
made for the advancement of expenses and the funding of obligations under
Section 13.4 hereof and containing such other procedures regarding
indemnification as are appropriate.

Duties of Directors and Officers. Except as otherwise provided in this
Agreement, including this Article XIII, in exercising their rights and
performing their duties under this Agreement, each Director and Officer shall
have a fiduciary duty similar to that of a director or officer, respectively, of
a business corporation organized under the GCL. Each Member, by execution of
this Agreement, agrees to, consents to, and acknowledges the delegation of
powers and authority to the Board, and to actions and decisions of the Board
within the scope of the Board's authority as provided herein.

Outside Businesses. Any Covered Person may engage in or possess an interest in
other profit-seeking or business ventures of any nature or description,
independently or with others, similar or dissimilar to the business of the
Company, whether now existing or hereafter acquired or initiated, and whether or
not such ventures are competitive with the Company, and the doctrine of
corporate opportunity, or any analogous doctrine, shall not apply to any Covered
Person. No Covered Person who acquires knowledge of a potential transaction,
agreement, arrangement or other matter that may be an opportunity for the
Company shall have any duty to communicate or offer such opportunity to the
Company, and such Covered Person shall not be liable to the Company or to any
Member for breach of any fiduciary or other duty by reason of the fact that such
Covered Person pursues or acquires for, or directs such opportunity to, another
Person or does not communicate such opportunity or information to the Company.
Neither the Company nor any Member or other Interest Holder shall have any
rights or obligations by virtue of this Agreement or the relationships created
hereby in or to such independent ventures or the income or profits or losses
derived therefrom, and the pursuit of any such venture, even if competitive with
the activities of the Company, shall not be deemed wrongful, improper, or the
breach of any duty to the Company or any Member or other Interest Holder
existing at law, in equity or otherwise.

Affiliated Transactions. The Members hereby acknowledge that the purposes of the
Company include the Company's engaging in dealings, transactions, agreements and
contracts with Covered Persons and Affiliates of the Company, and the Members
hereby agree that the Company may deal, transact and contract with Affiliates of
the Company and Covered Persons on such terms as such Affiliate or Covered
Person and the Company shall agree, and the Members agree that any such
dealings, transactions, agreements or contracts shall not be deemed a breach of
such Covered Person's or any Member's or Director's duty of loyalty to the
Company or to the Members or other Interest Holders, or any other duty to the
Company or to the Members or the other Interest Holders existing at law, in
equity or otherwise, or be void or voidable, by reason of the fact that such
Covered Person or any Member or Director is in any way interested in such
transaction, participated in any Member or Board approval of such transaction,
or realized profits or income, directly or indirectly, from any such
transaction, so long as the terms of any such transaction are entered into in
good faith.

Duty of Disclosure. Notwithstanding anything to the contrary contained in this
Agreement or any duty existing at law, in equity or otherwise, the Company and
any Covered Person shall fully satisfy its duty of disclosure to any Member,
other Interest Holder or any other Person if the Company and any such Covered
Person do not act in bad faith.

Conflicts of Interest. Whenever a conflict of interest exists or arises between
a Covered Person and another Covered Person, or whenever this Agreement or any
other agreement contemplated herein provides that a Covered Person shall act in
a manner that is, or provides terms that are, reasonable to the Company or any
Member or other Interest Holder, the Covered Person shall resolve such conflict
of interest, take such action or provide such terms, considering in each case
the relative interest of each party (including its own interest) to such
conflict, agreement, transaction or situation and the benefits and burdens
relating to such interests, any customary or accepted industry practices, and
any applicable generally accepted accounting practices or principles. In the
absence of bad faith by such Covered Person, the resolution, action or term so
made, taken or provided by the Covered Person shall not constitute a breach of
this Agreement or any other agreement contemplated herein or of any duty or
obligation of the Covered Person at law or in equity or otherwise.

Discretion. Notwithstanding any other provision of this Agreement or otherwise
applicable law, whenever in this Agreement a Member or the Board is permitted or
required to make a decision (i) in its "sole discretion" or "discretion" or
under a grant of similar authority or latitude, such Member and/or each Director
shall be entitled to consider such interests and factors as it desires,
including its own interests (or, in the case of any of the Directors, the
interests of the Members that appointed such Director), and shall, to the
fullest extent permitted by applicable law, have no duty or obligation to give
any consideration to any interest of or factors affecting the Company or any
other Person, or (ii) in its "good faith" or under another expressed standard,
such Member or the Board shall act under such express standard, and in no
circumstance addressed in this Section 13.11 shall a Member, the Board or any
Director be subject to any other or different standards.

Duties. To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any Member or other Interest Holder, a Covered Person acting under this
Agreement shall not be liable to the Company or to any Member or other Interest
Holder for its good faith reliance on the provisions of this Agreement. The
provisions of this Agreement, to the extent that they restrict the duties and
liabilities of a Covered Person otherwise existing at law or in equity, are
agreed by the parties hereto to replace such other duties and liabilities of
such Covered Person.



ADDITIONAL MEMBERS





Admission. By approval of the Board, in its sole discretion, and without the
vote of any Members (except as may be required pursuant to Section 5.6(iii)), or
any other Person, the Company is authorized to admit any Person as an additional
member of the Company (each, an "Additional Member" and collectively, the
"Additional Members"). Each such Person shall be admitted as an Additional
Member at the time such Person (i) executes this Agreement or a counterpart of
this Agreement and (ii) is named as a Member on Schedule A hereto. The legal
fees and expenses associated with such admission shall be borne by the Company.





ASSIGNABILITY AND SUBSTITUTE MEMBERS





Assignability of Interests. Except as otherwise specifically provided in this
Article XV, no Member or other Interest Holder may assign the whole or any part
of its Interests (including, without limitation, any direct or indirect
assignment, whether by operation of law or otherwise, pursuant to a merger,
consolidation or conversion involving an Interest Holder) without the prior
written consent of (i) so long as no Event of Default has occurred and is
continuing the Members (which may include such assigning Member) owning a
majority of the issued and outstanding Common Interests or (ii) upon the
occurrence of an Event of Default, and during the continuation thereof, the
Members (which may include such assigning Member) owning a majority of the
issued and outstanding Class A Preferred Membership Interests, in either case
which consent may be given or withheld in the sole discretion of each such
Member. If the prior written consent of such Members is obtained for any such
assignment, such assignment shall not entitle the assignee to become a
Substitute Member or to exercise or receive any of the rights, powers or
benefits of a Member other than the right to receive distributions to which the
assigning Member would be entitled, unless the assigning Member designates, in a
written instrument delivered to the other Members, its assignee to become a
Substitute Member and the admission of such assignee as a Member is consented to
in writing by (i) so long as no Event of Default has occurred and is continuing
the Members (which may include such assigning Member) owning a majority of the
issued and outstanding Common Interests or (ii) upon the occurrence of an Event
of Default, and during the continuation thereof, the Members (which may include
such assigning Member) owning a majority of the issued and outstanding Class A
Preferred Membership Interests, in either case which consent may be given or
withheld in the sole discretion of each such Member; and provided, further, that
such assignee shall not become a Substitute Member without having first executed
an instrument reasonably satisfactory to the Board accepting and agreeing to the
terms and conditions of this Agreement, which instrument may be a counterpart of
this Agreement, and without having paid to the Company a fee sufficient to cover
all reasonable expenses of the Company in connection with such assignee's
admission as a Substitute Member. If a Member assigns all of its interest in the
Company and the assignee of such interest is entitled to become a Substitute
Member pursuant to this Article XV, such assignee shall be admitted to the
Company effective immediately prior to the effective date of the assignment,
and, immediately following such admission, the assigning Member shall cease to
be a member of the Company, and the Company shall continue without dissolution.



Recognition of Assignment by Company. To the fullest extent permitted by law, no
assignment, or any part thereof, that is in violation of this Article XV shall
be valid or effective, and neither the Company nor the Members shall recognize
the same for the purpose of making distributions pursuant to Article IX hereof
with respect to such Interest or part thereof. To the fullest extent permitted
by law, neither the Company, the Members, the Directors nor the Officers shall
incur any liability as a result of refusing to make any such distributions to
the assignee of any such invalid assignment.

Effective Date of Assignment. The Company shall maintain books for the purpose
of registering the transfer of Interests. Any valid assignment of an Interest
Holder's Interests, or part thereof, pursuant to the provisions of Section 15.1
hereof shall be effective when the transfer of the Interests is registered upon
books maintained for that purpose by or on behalf of the Company. The Company
shall, from the effective date of such assignment, thereafter pay all further
distributions on account of the Interests (or part thereof) so assigned, to the
assignee of such interest(s), or part thereof.

Pledge. No Interest Holder may pledge or otherwise encumber the whole or any
part of its Interests without the prior written consent of (i) so long as no
Event of Default has occurred and is continuing, the Members (which may include
such assigning Member) owning a majority of the issued and outstanding Common
Interests or (ii) upon the occurrence of an Event of Default, and during the
continuation thereof, the Members (which may include such assigning Member)
owning a majority of the issued and outstanding Class A Preferred Membership
Interests, in either case which consent may be given or withheld in the sole
discretion of each such Member.



DISSOLUTION, LIQUIDATION AND TERMINATION





No Dissolution. The Company shall not be dissolved by the admission of
Additional Members or Substitute Members in accordance with the terms of this
Agreement.



Events Causing Dissolution. The Company shall be dissolved and its affairs shall
be wound up upon the occurrence of any of the following events (the day on which
any such event occurs is referred to as the "Dissolution Date"):

the written consent of (i) so long as no Event of Default has occurred and is
continuing, the Members owning a majority of the issued and outstanding Common
Interests and the Members owning a majority of the issued and outstanding Class
A Preferred Membership Interests or (ii) upon the occurrence of an Event of
Default, and during the continuation thereof, the Members owning a majority of
the issued and outstanding Class A Preferred Membership Interests;

at any time that there are no members of the Company unless the Company is
continued in accordance with the Act; or

the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act;

provided

, that neither the merger or consolidation of the Company with another entity
nor the sale of all or substantially all of the assets of the Company shall be
deemed to be a liquidation, dissolution or winding up of the Company within the
meaning of this Section 16.2 unless one or more of the foregoing events shall
have also occurred.



Winding Up. Upon dissolution of the Company, the Board shall carry out the
winding up of the Company and shall immediately commence to wind up the
Company's affairs; provided, however, that a reasonable time shall be allowed
for the orderly liquidation of assets of the Company and the satisfaction of
liabilities to creditors so as to enable the Members to minimize the normal
losses attendant upon a liquidation. Upon dissolution of the Company, the assets
of the Company, including any proceeds of liquidation thereof, shall be
distributed in the following order and priority:

To creditors of the Company, including Members who are creditors, to the extent
otherwise permitted by law, in satisfaction of the liabilities of the Company
(whether by payment or the making of reasonable provision for payment thereof).

To the Members holding the Class A Preferred Membership Interests, in an amount
equal to the sum of (A) the Class A Preferred Liquidation Price multiplied by
the number of Class A Preferred Membership Interests held by such Member, and
(B) any Distribution Payments accumulated on such Class A Preferred Membership
Interests remaining unpaid as of the Dissolution Date, and to the holders of any
other Preferred Interests, in an amount equal to the liquidation price thereof
multiplied by the number of such Preferred Interests held by such Member, plus
any distributions thereon accumulated and unpaid as of the Dissolution Date. In
the event of any voluntary liquidation, dissolution, or winding up of the
Company, the Class A Preferred Membership Interests, together with and on par
with all other Preferred Interests (except as may be specifically provided with
respect to any other Preferred Interests), shall have a preference over the
Common Interests until the amounts set forth in the first sentence of this
Section 16.3(ii) shall have been paid to the Members holding the Class A
Preferred Membership Interests and any other Preferred Interests. Neither the
merger or consolidation of the Company with another entity nor the sale of all
or substantially all of the assets of the Company shall be deemed to be a
liquidation, dissolution or winding up of the Company within the meaning of this
Section 16.3.

To the Members holding Common Interests according to their Percentage Interests.

Termination. The Company shall terminate when all of the assets of the Company,
after payment of or due provision for all debts, liabilities and obligations of
the Company, shall have been distributed to the Members in the manner provided
for in this Article XVI and the Certificate of Formation shall have been
canceled in the manner required by the Act.

Claims of the Interest Holders. The Interest Holders and former Interest Holders
shall look solely to the Company's assets for the return of their Capital
Contributions, and if the assets of the Company remaining after payment of or
due provision for all debts, liabilities and obligations of the Company are
insufficient to return such Capital Contributions, the Interest Holders and
former Interest Holders shall have no recourse against the Company, any Member,
any Director or any Officer.



MISCELLANEOUS





Notices
. Unless otherwise specifically provided in this Agreement, all notices provided
for in this Agreement shall be in writing, duly signed by the party giving such
notice, and shall be delivered, mailed via an overnight courier service,
telecopied or mailed by registered or certified mail, as follows:



If given to the Company at the address specified in Section 2.4 of this
Agreement;

if given to a Director, at such Director's mailing address as provided to the
Company; or

if given to any Member at the address set forth opposite its name on Schedule A
attached hereto, or at such other address as such Member may hereafter designate
by written notice to the Company.

All such notices shall be deemed to have been given when received.

Cumulative Remedies. The rights and remedies provided by this Agreement are
cumulative and the use of any one right or remedy by any party shall not
preclude or waive its right to use any or all other remedies. Said rights and
remedies are given in addition to any other rights the parties may have by Law
or otherwise.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
all of the parties hereto and, to the extent permitted by this Agreement, their
successors, legal representatives and assigns.

Interpretation. Throughout this Agreement, nouns, pronouns and verbs shall be
construed as masculine, feminine, neuter, singular or plural, whichever shall be
applicable. Unless otherwise stated, all references herein to "Articles,"
"Sections" and "Paragraphs" shall refer to corresponding provisions of this
Agreement.

Severability. The invalidity or unenforceability of any particular provision of
this Agreement shall not affect the other provisions hereof, and this Agreement
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.

Counterparts. This Agreement may be executed in any number of counterparts with
the same effect as if all parties hereto had signed the same document. All
counterparts shall be construed together and shall constitute one instrument.

Integration. This Agreement constitutes the entire agreement among the parties
hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

Governing Law. This Agreement and the rights of the parties hereunder shall be
interpreted in accordance with the laws of the State of Delaware, and all rights
and remedies shall be governed by such laws without regard to principles of
conflict of laws.

Amendments. Except as otherwise specifically provided herein, any amendment to
this Agreement shall be adopted and be effective as an amendment hereto only
upon the affirmative vote of (i) so long as no Event of Default has occurred and
is continuing, the Members owning a majority of the issued and outstanding
Common Interests or (ii) upon the occurrence of an Event of Default, and during
the continuation thereof, the Members owning a majority of the issued and
outstanding Class A Preferred Membership Interests, in either case which consent
may be given or withheld in the sole discretion of each such Member; provided,
in either case, that such amendment is in writing and executed by such Members
entitled to vote thereon.

No Implied Rights or Remedies. Nothing expressed or implied shall be construed
to confer upon any Person, except the Members, the other Interest Holders, the
Directors, Officers and Covered Persons any rights or remedies under or by
reason of this Agreement.

[Remainder of page intentionally left blank. Signature page follows]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above stated.

CLASS A COMMON MEMBER:

ENTERGY INTERNATIONAL LTD LLC




By: /s/ Steven C. McNeal
Name: Steven C. McNeal
Title: Vice President and Treasurer

 

CLASS A PREFERRED MEMBER

:



 

 

ENTERGY LOUISIANA, LLC




By: /s/ Steven C. McNeal
Name: Steven C. McNeal
Title: Vice President and Treasurer

 



SCHEDULE A

MEMBERS




Name

Mailing
Address



Class and
Number of Interests



Percentage
Interest



       

Entergy International LTD LLC

2001 Timberloch Place
The Woodlands, Texas 77380



1,000 Class A
Common Membership Interests



100%

               

Entergy Louisiana, LLC

446 North Boulevard
Baton Rouge, Louisiana 70802



5,449,861.85

Class A
Preferred Membership Interests



n/a

SCHEDULE B

DIRECTORS

 

 

Steven C. McNeal
Eddie Peebles
Andrew Rosenlieb

 

SCHEDULE C

OFFICERS

Officer

Title

Eddie Peebles

President

Steven C. McNeal

Vice President and Treasurer

Andrew Rosenlieb

Vice President

Thomas G. Wagner

Assistant Secretary

Rory L. Roberts

Tax Officer

 

 

JOINDER AGREEMENT

This Joinder Agreement is made this 26th day of August, 2008, by and between
Entergy Gulf States Louisiana, L.L.C., a Louisiana limited liability company
("EGSL"), and Entergy Holdings Company LLC, a Delaware limited liability company
(the "Company"). Capitalized terms used herein but not defined shall have the
meanings ascribed to such terms in the Amended and Restated Limited Liability
Company Agreement of the Company dated July 29, 2008 (the "Agreement").



WHEREAS

, the Company and its Members entered into the Agreement to impose certain
restrictions and obligations upon themselves, and EGSL is desirous of becoming a
Class A Preferred Member of the Company; and





WHEREAS

, the Agreement provides in relevant part that a Person shall be admitted as an
Additional Member of the Company at the time such Person executes a counterpart
of the Agreement and is named as a Member on Schedule A thereto.



NOW, THEREFORE

, in consideration of the mutual promises of the parties hereto, EGSL shall be
bound by, and shall have the benefit of, all the terms and conditions set out in
the Agreement to the same extent as if it were a "Class A Preferred Member" as
defined in the Agreement. This Joinder Agreement shall be attached to and become
a part of the Agreement.





 

[signature page follows]







IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement
effective as of the day and year first above written.



ENTERGY GULF STATES LOUISIANA, L.L.C.



By: /s/ Steven C. McNeal
Name: Steven C. McNeal
Title: Vice President and Treasurer


AGREED TO:

ENTERGY HOLDINGS COMPANY LLC



By: /s/ Steven C. McNeal
Name: Steven C. McNeal
Title: Vice President and Treasurer